Exhibit 10.4

 

LOGO [g284972p70c1.jpg]



--------------------------------------------------------------------------------

SCRIPPS NETWORKS INTERACTIVE, INC.

2008 LONG-TERM INCENTIVE PLAN

(as amended and restated on May 19, 2011)

1. Establishment, Purpose, Duration.

a. Scripps Networks Interactive, Inc., an Ohio corporation (hereinafter referred
to as the “Company”), maintains the Scripps Networks Interactive, Inc. 2008
Long-Term Incentive Plan, as amended (hereinafter referred to as the “Plan”).

b. The purpose of the Plan is to attract and retain Directors, officers and
other key employees of the Company and its Subsidiaries and to provide to such
persons incentives and rewards for superior performance.

c. The Plan was initially adopted effective immediately prior to the
“Distribution Date” as defined in the Employee Matters Agreement (the “Effective
Date”). The Company amended and restated the Plan as of February 18, 2010, and
the amended and restated Plan was approved by the shareholders of the Company at
the annual shareholder meeting held on April 28, 2010 (the “Approval Date”).
Each outstanding Award granted under the Plan prior the Approval Date shall be
administered under, and be subject to the terms and conditions of, the Plan;
provided that an Award shall continue to be governed by the terms of the Plan as
in effect prior to the Approval Date to the extent that a provision of the Plan,
as amended and restated, would result in adverse tax consequences to the
Participant with respect to such Award, impair the rights of a Participant under
such Award, or result in adverse financial accounting treatment to the Company.
The Company amended and restated the Plan on November 16, 2010, and the Company
further amended and restated the Plan on May 19, 2011 as set forth herein.
Definitions of capitalized terms used in the Plan are contained in Section 25 of
the Plan.

d. No Award may be granted under the Plan after the close of business on the
tenth (10th) anniversary of the Effective Date, or such earlier date as the
Board shall determine. The Plan will remain in effect with respect to
outstanding Awards until no Awards remain outstanding.

2. Shares Available Under the Plan.

a. The maximum number of Shares that may be issued or delivered pursuant to
Awards under the Plan shall be 19,000,000 Shares. The aggregate number of Shares
available for issuance or delivery under the Plan shall be subject to adjustment
as provided in Section 15. Shares issued or delivered pursuant to an Award may
be authorized but unissued Shares, treasury Shares, including Shares purchased
in the open market, or a combination of the foregoing.

b. If any Award granted pursuant to the Plan terminates or is forfeited without
having been exercised in full, or if any Award granted pursuant to the Plan is
settled (or can be paid only) in cash, then the underlying Shares, to the extent
of any such forfeiture, termination or cash settlement, again shall be available
for grant under the Plan and credited toward the Plan limit as set forth in
Section 2(a). Except as may be required by reason of Section

 

2



--------------------------------------------------------------------------------

422 and related provisions of the Code, Shares issued or delivered under the
Plan as a Substitute Award or in settlement of a Substitute Award shall not
reduce or be counted against the Shares available for Awards under the Plan and
will not count against the Plan limit as set forth in Section 2(a) to the extent
that the rules and regulations of any stock exchange or other trading market on
which the Shares are listed or traded provide an exemption from shareholder
approval for assumption, substitution, conversion, adjustment, or replacement of
outstanding awards in connection with mergers, acquisitions, or other corporate
combinations.

c. Notwithstanding any other provision herein, the following Shares shall not
again be available for grant as described above: (i) Shares tendered in payment
of the Exercise Price of a Stock Option, (ii) Shares withheld by the Company or
any Subsidiary to satisfy a tax withholding obligation, and (iii) Shares that
are repurchased by the Company with Stock Option proceeds. Moreover, all Shares
covered by a SAR, to the extent that it is exercised and settled in Shares, and
whether or not Shares are actually issued or delivered to the Participant upon
exercise of the right, shall be considered issued or delivered pursuant to the
Plan for purposes of Section 2(a).

d. Subject to adjustment as provided in Section 15 of the Plan, up to 5,000,000
Shares may be issued or delivered with respect to ISOs.

e. Subject to adjustment as provided in Section 15 of the Plan, the following
limits shall apply with respect to Awards that are intended to qualify for the
Performance-Based Exception:

i. The maximum aggregate number of Shares that may be subject to Stock Options
or SARs granted in any calendar year to any one Participant shall be 1,000,000
Shares.

ii. The maximum aggregate number of Restricted Shares and Shares issuable or
deliverable under Performance Shares, Restricted Share Units and Other
Stock-Based Awards granted in any calendar year to any one Participant shall be
750,000 Shares.

iii. The maximum aggregate compensation that can be paid pursuant to Performance
Units or cash-based Awards under Section 10 granted in any calendar year to any
one Participant shall be $5,000,000 or a number of Shares having an aggregate
Fair Market Value not in excess of such amount.

iv. The maximum Dividend Equivalents that may be paid in any calendar year to
any one Participant shall be $500,000.

3. Administration of the Plan.

a. The Plan shall be administered by the Compensation Committee of the Board or
such other committee (the “Committee”) as the Board shall select consisting of
two or more members of the Board each of whom is a “non-employee director”
within the meaning of Rule 16b-3 (or any successor rule) of the Exchange Act, an
“outside director” under regulations promulgated under Section 162(m) of the
Code, and an “independent director” under the New York Stock Exchange rules. The
members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board.

 

3



--------------------------------------------------------------------------------

b. Subject to Applicable Laws and the provisions of the Plan (including any
other powers given to the Committee hereunder), and except as otherwise provided
by the Board, the Committee shall have full and final authority in its
discretion to take all actions determined by the Committee to be necessary in
the administration of the Plan, including, without limitation, discretion to:
select Award recipients; determine the sizes and types of Awards; determine the
terms and conditions of Awards in a manner consistent with the Plan; grant
waivers of terms, conditions, restrictions and limitations applicable to any
Award, or accelerate the vesting or exercisability of any Award, in a manner
consistent with the Plan; construe and interpret the Plan and any Award
Agreement or other agreement or instrument entered into under the Plan;
establish, amend, or waive rules and regulations for the Plan’s administration;
and take such other action, not inconsistent with the terms of the Plan, as the
Committee deems appropriate.

c. The Board may reserve to itself any or all of the authority and
responsibility of the Committee under the Plan or may act as administrator of
the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this
Section 3(c)) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

d. Notwithstanding the above, the Board or Committee may, by resolution,
expressly delegate to a special committee, consisting of one or more directors
who are also officers of the Company, the authority, within specified parameters
established by the Board or Committee, to (i) designate Employees or Directors
to be recipients of Awards under the Plan, and (ii) to determine the type and
number of such Awards to be received by any such Participants; provided,
however, that such delegation of duties and responsibilities to a special
committee of the Board may not be made with respect to the grant of Awards to
Employees who are subject to Section 16(a) of the Exchange Act on the Date of
Grant, or who as of the Date of Grant are reasonably anticipated to become
“covered employees” within the meaning of Section 162(m) of the Code during the
term of the Award. The acts of such special committee shall be treated hereunder
as acts of the Board or Committee, as applicable, and such special committee
shall report regularly to the Board or Committee, as applicable, regarding the
delegated duties and responsibilities and any Awards so granted.

e. The Committee shall have no obligation to treat Participants or eligible
Participants uniformly, and the Committee may make determinations made under the
Plan selectively among Participants who receive, or Employees or Directors who
are eligible to receive, Awards (whether or not such Participants or eligible
Employees or Directors are similarly situated). All determinations and decisions
made by the Committee pursuant to the provisions of the Plan and all related
orders and resolutions of the Committee shall be final, conclusive and binding
on all persons, including the Company, its Subsidiaries, its shareholders,
Directors, Employees, and their estates and beneficiaries.

 

4



--------------------------------------------------------------------------------

4. Eligibility and Participation.

a. Each Employee and Director is eligible to participate in the Plan.

b. Subject to the provisions of the Plan, the Committee may, from time to time,
select from all eligible Employees and Directors those to whom Awards shall be
granted and shall determine, in its sole discretion, the nature of any and all
terms permissible by Applicable Law and the amount of each Award.

c. Notwithstanding the foregoing provisions of this Section 4, Incentive Stock
Options may be granted only to eligible Participants who are Employees of the
Company (or a “parent” or “subsidiary” as defined in Section 424(e) and (f) of
the Code). Eligible Participants who are Employees of a Subsidiary may be
granted Stock Options or Stock Appreciation Rights under the Plan only if the
Subsidiary qualifies as an “eligible issuer of service recipient stock” within
the meaning of Section 409A of the Code.

5. Stock Options. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Stock Options to
Participants in such number as the Committee shall determine. Each Stock Option
grant shall be evidenced by an Award Agreement and shall be subject to the
following provisions:

a. The Award Agreement shall separately designate whether the Stock Options are
intended to be Incentive Stock Options or Nonqualified Stock Options. Any
Incentive Stock Option granted under the Plan shall contain such terms and
conditions, consistent with the Plan, as the Committee may determine to be
necessary to comply with Section 422 of the Code.

b. The Award Agreement shall specify an Exercise Price for each grant of a Stock
Option, which shall be at least equal to the Fair Market Value of a Share on the
Date of Grant. In the case of an Incentive Stock Option granted to a Ten Percent
Shareholder, the Exercise Price for each grant of a Stock Option shall be at
least equal to one hundred ten percent (110%) of the Fair Market Value of a
Share on the Date of Grant.

c. The Award Agreement shall specify the expiration date for each Stock Option;
provided, however, that no Stock Option shall be exercisable later than the
tenth (10th) anniversary of its Date of Grant. In the case of an Incentive Stock
Option granted to a Ten Percent Shareholder, the Incentive Stock Option shall
not be exercisable later than the fifth (5th) anniversary of its Date of Grant.

d. The Award Agreement shall specify the period or periods of continuous service
by the Participant with the Company or any Subsidiary that is necessary, the
Performance Objectives that must be achieved, or any other conditions that must
be satisfied, before the Stock Option or installments thereof will become
exercisable.

e. The Award Agreement shall specify whether the Exercise Price shall be payable
to the Company: (i) in cash or its equivalent; (ii) subject to such terms,
conditions and limitations as the Committee may prescribe, by tendering (either
by actual delivery or attestation) unencumbered Shares previously acquired by
the Participant exercising such Stock Option

 

5



--------------------------------------------------------------------------------

having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price; (iii) by the Company retaining a number of Shares otherwise
deliverable upon exercise having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price; (iv) by any other method approved or
accepted by the Committee in its sole discretion, including, if the Committee so
determines, a cashless broker-assisted exercise that complies with all
Applicable Laws; or (v) by a combination of the foregoing methods. The Committee
may limit any method of payment for administrative convenience, to comply with
Applicable Laws, or otherwise.

f. The Award Agreement shall set forth the extent to which the Participant shall
have the right to exercise the Stock Option following termination of the
Participant’s employment or provision of services to the Company and/or its
Subsidiaries, as the case may be.

g. Notwithstanding anything in this Section 5 to the contrary, Stock Options
designated as ISOs shall not be eligible for treatment under the Code as ISOs,
and shall instead be treated as Nonqualified Stock Options, to the extent that
either (i) the aggregate Fair Market Value of Shares (determined as of the Date
of Grant) with respect to which such Stock Options are exercisable for the first
time by the Participant during any calendar year (under all plans of the Company
and any Subsidiary) exceeds $100,000, taking Stock Options into account in the
order in which they were granted; or (ii) such Stock Options otherwise remain
exercisable but are not exercised within three (3) months after termination of
employment (or such other period of time provided in Section 422 of the Code).

h. Except as provided below, if, on the expiration date of an outstanding Stock
Option granted to a Participant who is neither an EWS Participant nor an EWS
Director (or if the expiration date is not a business day, the next preceding
day in which the New York Stock Exchange is open) (the “Automatic Exercise
Date”), all or any portion of such Stock Option is vested and exercisable, then
the entire vested and exercisable portion of such Stock Option shall be
automatically exercised on such date without any further action by such
Participant (or the person or persons to whom the Stock Option is transferred
pursuant to a permitted transfer under Section 14). The Exercise Price for such
Stock Option shall be payable to the Company by a cashless broker-assisted
exercise that complies with all Applicable Laws; provided that if the Company
determines, in its sole discretion, that as of the Automatic Exercise Date such
Participant is an officer or is otherwise subject to pre-clearance in accordance
with the Company’s insider trading policy, as amended from time to time, then
the Exercise Price shall be payable by the Company retaining a number of Shares
otherwise deliverable upon the automatic exercise having an aggregate Fair
Market Value at the time of exercise equal to the total Exercise Price for the
vested and exercisable portion of the Stock Option. Notwithstanding the
foregoing, this Section 5(h) shall not apply, and a Stock Option that otherwise
would be automatically exercised hereunder shall expire unless exercised by the
Participant, if (i) on the date that such Stock Option otherwise would be
automatically exercised, the excess of the aggregate Fair Market Value of the
total number of Shares underlying the portion of such Stock Option that
otherwise would be automatically exercised hereunder over the total Exercise
Price of such portion of such Stock Option is no greater than $1,000 (or such
lesser dollar amount as may be determined by the Company); or (ii) the
Participant (or the person or persons to whom the Stock Option is transferred
pursuant to a permitted transfer under Section 14) gives written instruction to
the Company that such Stock Option should not be automatically exercised.

 

6



--------------------------------------------------------------------------------

6. Stock Appreciation Rights. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant SARs to Participants
in such number as the Committee shall determine. The Committee may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SAR. Each
SAR grant shall be evidenced by an Award Agreement and shall be subject to the
following provisions:

a. The Award Agreement shall specify a Grant Price for each grant of a SAR. The
Grant Price for a Freestanding SAR shall be at least equal to the Fair Market
Value of a Share on the Date of Grant. The Grant Price of Tandem SARs shall be
equal to the Exercise Price of the related Stock Option.

b. The Award Agreement shall set forth the expiration date for each SAR;
provided, however, that no SAR shall be exercisable later than the tenth
(10th) anniversary of its Date of Grant.

c. The Award Agreement for a Freestanding SAR shall specify the period or
periods of continuous service by the Participant with the Company or any
Subsidiary that is necessary, the Performance Objectives that must be achieved,
or any other conditions that must be satisfied, before the Freestanding SAR or
installments thereof will become exercisable. Each vested Freestanding SAR that
has not yet been exercised will be exercised automatically on the last day prior
to the expiration date established by the Committee and set forth in the Award
Agreement.

d. Tandem SARs may be exercised for all or part of the Shares subject to the
related Stock Option upon the surrender of the right to exercise the equivalent
portion of the related Stock Option. A Tandem SAR may be exercised only with
respect to the Shares for which its related Stock Option is then exercisable.
Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (b) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the excess of the Fair Market Value of the Shares subject to the
underlying ISO at the time the Tandem SAR is exercised over the Exercise Price
of the underlying ISO; and (c) the Tandem SAR may be exercised only when the
Fair Market Value of the Shares subject to the ISO exceeds the Exercise Price of
the ISO. Each vested Tandem SAR that has not yet been exercised will be
exercised automatically on the last day prior to the expiration date of the
related Stock Option, so long as the Fair Market Value of a Share on that date
exceeds the Exercise Price of the related Stock Option.

e. Upon the exercise of a SAR, a Participant shall be entitled to receive
payment from the Company in an amount determined by multiplying: (i) the excess
of the Fair Market Value of a Share on the date of exercise over the Grant
Price, by (ii) the number of Shares with respect to which the SAR is exercised.
The payment upon the SAR exercise shall be in cash, Shares of equivalent value,
or in some combination thereof, as determined by the Committee in its sole
discretion. The determination of the Committee with respect to the form of
payout of SARs shall be set forth in the Award Agreement pertaining to the grant
of the Award.

 

7



--------------------------------------------------------------------------------

f. The Award Agreement shall set forth the extent to which the Participant shall
have the right to exercise the SAR following termination of the Participant’s
employment with or provision of services to the Company and/or its Subsidiaries,
as the case may be.

7. Restricted Shares. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant or sell Restricted
Shares to Participants in such number as the Committee shall determine. Each
grant or sale of Restricted Shares shall be evidenced by an Award Agreement and
shall be subject to the following provisions:

a. Each grant or sale of Restricted Shares shall constitute an immediate
transfer of the ownership of Shares to the Participant in consideration of the
performance of services, subject to the substantial risk of forfeiture and
restrictions on transfer as provided in this Section 7.

b. Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Fair Market
Value per Share at the Date of Grant.

c. The Award Agreement shall specify the Period of Restriction for each
Restricted Shares grant.

d. During the applicable Period of Restriction, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee and set forth in the Award Agreement (which
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Shares to a
continuing substantial risk of forfeiture in the hands of any transferee).

e. Unless otherwise determined by the Committee in its sole discretion and set
forth in the Award Agreement, to the extent permitted or required by Applicable
Law, as determined by the Committee, Participants holding Restricted Shares may
be granted the right to exercise full voting rights with respect to those Shares
during the Period of Restriction.

f. Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying Award.

g. Unless otherwise directed by the Committee, (i) all certificates representing
Restricted Shares will be held in custody by the Company until all restrictions
thereon have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such Shares, or (ii) all uncertificated Restricted Shares will be
in book entry form with appropriate restrictions entered into the records of the
Company’s transfer agent relating to the transfer of such Restricted Shares, and
any required notice shall be provided.

h. The Committee may provide in an Award Agreement that the Award of Restricted
Shares is conditioned upon the Participant making or refraining from making an
election with respect to the Award under Section 83(b) of the Code. If a
Participant makes an election pursuant to Section 83(b) of the Code concerning a
Restricted Shares Award, the Participant shall be required to file promptly a
copy of such election with the Company.

 

8



--------------------------------------------------------------------------------

8. Restricted Share Units. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant or sell Restricted Share
Units to Participants in such number as the Committee shall determine. Each
grant or sale of Restricted Share Units shall be evidenced by an Award Agreement
and shall be subject to the following provisions:

a. Each such grant or sale of Restricted Share Units shall constitute the
agreement by the Company to issue or deliver Shares to the Participant following
the end of the Period of Restriction in consideration of the performance of
services.

b. Each such grant or sale of Restricted Share Units may be made without
additional consideration or in consideration of a payment by such Participant
that is less than the Fair Market Value per Share at the Date of Grant.

c. The Award Agreement shall specify the Period of Restriction for each
Restricted Share Unit grant.

d. Each Award Agreement shall set forth the payment date for the Restricted
Share Units, which date shall not be earlier than the end of the applicable
Period of Restriction.

e. The Award Agreement shall specify whether the Company shall pay earned
Restricted Share Units by issuance or delivery of Shares or by payment in cash
of an amount equal to the Fair Market Value of such Shares (or a combination
thereof).

9. Performance Shares and Performance Units. Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant
Performance Shares or Performance Units to Participants in such number as the
Committee shall determine. Each grant of Performance Shares or Performance Units
shall be evidenced by an Award Agreement and shall be subject to the following
provisions:

a. Each Performance Unit shall have an initial dollar value determined by the
Committee. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the Date of Grant. The Committee shall set
Performance Objectives in its sole discretion which, depending on the extent to
which they are met, will determine the value and/or number of Performance Units
or Performance Shares that will be paid to the Participant.

b. The Award Agreement shall specify the Performance Period for each grant of
Performance Shares and Performance Units.

c. Subject to the terms of the Plan, after the applicable Performance Period has
ended, the holder of Performance Units or Performance Shares shall be entitled
to receive payout on the value and number of Performance Units or Performance
Shares earned by the Participant over the Performance Period, to be determined
as a function of the extent to which the corresponding Performance Objectives
have been achieved.

 

9



--------------------------------------------------------------------------------

d. Each Award Agreement shall set forth the date for settlement of the
Performance Shares and Performance Units, which date shall not be earlier than
the end of the Performance Period and following the Committee’s determination of
actual performance against the Performance Objectives and related goals
established by the Committee.

e. The Award Agreement shall specify whether the earned Performance Shares and
earned Performance Units shall be paid by the Company by issuance or delivery of
Shares, Restricted Shares or Restricted Share Units or by payment in cash of an
amount equal to the Fair Market Value of such Shares (or a combination thereof).

10. Other Stock-Based Awards.

a. Subject to the terms and provisions of the Plan, the Committee, at any time
and from time to time, may grant or sell Other Stock-Based Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Shares or factors that may influence the
value of Shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of Shares or the
value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of, the Company. The Committee shall
determine the terms and conditions of such awards, including the Period of
Restriction, if applicable. Shares issued or delivered pursuant to an award in
the nature of a purchase right granted under this Section 10 shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Shares, other awards, notes or other
property, as the Committee shall determine.

b. Cash awards, as an element of or supplement to any other Award granted under
the Plan, may also be granted pursuant to this Section 10.

c. The Committee is authorized to grant Shares purely as a “bonus” and not
subject to any restrictions or conditions, or to grant Shares or other Awards in
lieu of obligations of the Company or a Subsidiary to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee.

11. Dividend Equivalents. At the discretion of the Committee, Awards granted
pursuant to the Plan may provide Participants with the right to receive Dividend
Equivalents, which may be paid currently or credited to an account for the
Participants, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion, subject in each case to such terms and
conditions as the Committee shall establish. No Dividend Equivalents shall
relate to Shares underlying a Stock Option or SAR unless such Dividend
Equivalent rights are explicitly set forth as a separate arrangement and do not
cause any such Stock Option or SAR to be subject to Section 409A of the Code.

12. Compliance with Section 409A. Awards granted under the Plan shall be
designed and administered in such a manner that they are either exempt from the
application of,

 

10



--------------------------------------------------------------------------------

or comply with, the requirements of Section 409A of the Code. To the extent that
the Committee determines that any award granted under the Plan is subject to
Section 409A of the Code, the Award Agreement shall incorporate the terms and
conditions necessary to avoid the imposition of an additional tax under
Section 409A of the Code upon a Participant. Notwithstanding any other provision
of the Plan or any Award Agreement (unless the Award Agreement provides
otherwise with specific reference to this Section): (i) an Award shall not be
granted, deferred, accelerated, extended, paid out, settled, substituted or
modified under the Plan in a manner that would result in the imposition of an
additional tax under Section 409A of the Code upon a Participant; and (ii) if an
Award is subject to Section 409A of the Code, and if the Participant holding the
award is a “specified employee” (as defined in Section 409A of the Code, with
such classification to be determined in accordance with the methodology
established by the Company), no distribution or payment of any amount shall be
made before a date that is six (6) months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code)
or, if earlier, the date of the Participant’s death. Although the Company
intends to administer the Plan so that Awards will be exempt from, or will
comply with, the requirements of Section 409A of the Code, the Company does not
warrant that any Award under the Plan will qualify for favorable tax treatment
under Section 409A of the Code or any other provision of federal, state, local,
or non-United States law. The Company shall not be liable to any Participant for
any tax, interest, or penalties the Participant might owe as a result of the
grant, holding, vesting, exercise, or payment of any Award under the Plan.

13. Compliance with Section 162(m).

a. The Committee may specify that the granting, vesting or payment of an Award
will be conditioned upon the degree of attainment of one or more Performance
Objectives. If the Award is intended to qualify for the Performance-Based
Exception, then the Performance Objectives shall be based on specified levels of
or growth in one or more of the following criteria: earnings per share; segment
profit; gross margin; operating or other expenses; earnings before interest and
taxes (“EBIT”), earnings before interest, taxes, depreciation and amortization;
free cash flow; net income; return on investment (determined with reference to
one or more categories of income or cash flow and one or more categories of
assets, capital or equity); stock price appreciation; viewer ratings or
impressions; online revenue; online segment profit; website traffic; market
share; and revenue.

b. The Performance Period for any Award that is intended to qualify for the
Performance-Based Exception shall be specified in the Award Agreement. The
Performance Objectives shall be established not later than 90 days after the
beginning of the Performance Period or, if earlier, by the date which is no
later than the date that 25% of the applicable Performance Period has elapsed.

c. Notwithstanding any other provision of the Plan, payment or vesting of any
such Award shall not be made until the Committee certifies in writing that the
applicable Performance Objectives and any other material terms of such Award
were in fact satisfied in a manner conforming to applicable regulations under
Section 162(m) of the Code. The Committee shall not have discretion to increase
the amount of compensation that is payable upon achievement of the designated
Performance Objectives, but the Committee may reduce the amount of compensation
that is payable upon achievement of the designated Performance Objectives.

 

11



--------------------------------------------------------------------------------

14. Transferability.

a. Except as otherwise determined by the Committee pursuant to the provisions of
Section 14(c), no Award or Dividend Equivalents paid with respect to Awards made
under the Plan shall be transferable by the Participant except by will or the
laws of descent and distribution; provided, that if so determined by the
Committee, each Participant may, in a manner established by the Board or the
Committee, designate a beneficiary to exercise the rights of the Participant
with respect to any Award upon the death of the Participant and to receive
Shares or other property issued or delivered under such Award. Except as
otherwise determined by the Committee, Stock Options and SARs will be
exercisable during a Participant’s lifetime only by him or her or, in the event
of the Participant’s legal incapacity to do so, by his or her guardian or legal
representative acting on behalf of the Participant in a fiduciary capacity under
state law and/or court supervision.

b. The Committee may specify in an Award Agreement that part or all of the
Shares that are to be issued or delivered by the Company upon the exercise of
Stock Options or SARs, upon the termination of the Period of Restriction
applicable to Restricted Shares or Restricted Share Units or upon payment under
any grant of Performance Shares or Performance Units will be subject to further
restrictions on transfer.

c. Notwithstanding Section 14(a), the Committee may determine that Awards (other
than Incentive Stock Options) may be transferable by a Participant, without
payment of consideration therefor by the transferee, only to any one or more
family members (as defined in the General Instructions to Form S-8 under the
Securities Act of 1933, or any successor provision) of the Participant;
provided, however, that (i) no such transfer shall be effective unless
reasonable prior notice (as specified by the Committee and set forth in the
Award Agreement) thereof is delivered to the Company and such transfer is
thereafter effected in accordance with any terms and conditions that shall have
been made applicable thereto by the Board or the Committee, and (ii) any such
transferee shall be subject to the same terms and conditions hereunder as the
Participant.

15. Adjustments. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation – Stock Compensation), such as a stock dividend, stock split,
spinoff, rights offering, or recapitalization through a large, nonrecurring cash
dividend, the Committee shall cause there to be an equitable adjustment in the
numbers of Shares specified in Section 2 of the Plan and, with respect to
outstanding Awards, in the number and kind of Shares subject to outstanding
Awards, the Exercise Price, Grant Price or other price of Shares subject to
outstanding Awards, in each case to prevent dilution or enlargement of the
rights of Participants. In the event of any other change in corporate
capitalization, or in the event of a merger, consolidation, liquidation, or
similar transaction, the Committee may, in its sole discretion, cause there to
be an equitable adjustment as described in the foregoing sentence, to prevent
dilution or enlargement of rights; provided, however, that, unless otherwise
determined by the Committee, the number of Shares subject to any Award shall
always be rounded down to a whole number.

 

12



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Committee shall not make any adjustment
pursuant to this Section 15 that would (i) cause any Stock Option intended to
qualify as an ISO to fail to so qualify; (ii) cause an Award that is otherwise
exempt from Section 409A of the Code to become subject to Section 409A, or
(iii) cause an Award that is subject to Section 409A of the Code to fail to
satisfy the requirements of Section 409A. The determination of the Committee as
to the foregoing adjustments, if any, shall be conclusive and binding on
Participants under the Plan.

16. Fractional Shares. The Company shall not be required to issue or deliver any
fractional Shares pursuant to the Plan and, unless otherwise provided by the
Committee, fractional shares shall be settled in cash.

17. Withholding Taxes. To the extent required by Applicable Law, a Participant
shall be required to satisfy, in a manner satisfactory to the Company or
Subsidiary, as applicable, any withholding tax obligations that arise by reason
of a Stock Option or SAR exercise, the vesting of or settlement of Shares under
an Award, an election pursuant to Section 83(b) of the Code or otherwise with
respect to an Award. The Company and its Subsidiaries shall not be required to
issue or deliver Shares, make any payment or to recognize the transfer or
disposition of Shares until such obligations are satisfied. The Committee may
permit or require these obligations to be satisfied by having the Company
withhold a portion of the Shares that otherwise would be issued or delivered to
a Participant upon exercise of the Stock Option or SAR or upon the vesting or
settlement of an Award, or by tendering Shares previously acquired, in each case
having a Fair Market Value equal to the minimum amount required to be withheld
or paid. Any such elections are subject to such conditions or procedures as may
be established by the Committee and may be subject to disapproval by the
Committee.

18. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under the Plan, the Committee may provide for such special
terms for Awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. Moreover, the Committee may approve such
supplements to or amendments, restatements or alternative versions of the Plan
as it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of the Plan as in effect for any other purpose, and the
Corporate Secretary or other appropriate officer of the Company may certify any
such document as having been approved and adopted in the same manner as the
Plan. No such special terms, supplements, amendments or restatements, however,
shall include any provisions that are inconsistent with the terms of the Plan as
then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of the Company.

19. Change in Control.

a. Except as otherwise provided in a Participant’s Award Agreement or pursuant
to Section 19(b), upon the occurrence of a Change in Control, unless otherwise
specifically prohibited under Applicable Laws:

 

13



--------------------------------------------------------------------------------

(i) any and all outstanding Stock Options and SARs granted hereunder shall
become immediately vested and exercisable and shall remain exercisable for the
full duration of their term;

(ii) any Period of Restriction or other restriction imposed on Restricted
Shares, Restricted Share Units, and Other Stock-Based Awards shall immediately
lapse; and

(iii) any and all Performance Shares, Performance Units and other Awards (if
performance-based) shall immediately vest in full at the target level.

b. In connection with a Change in Control, the Committee may, in its sole
discretion, either by the terms of the Award Agreement applicable to any Award
or by resolution adopted prior to the occurrence of the Change in Control,
provide that any outstanding Award (or a portion thereof) shall, upon the
occurrence of such Change in Control, be cancelled in exchange for a payment in
cash in an amount based on the Fair Market Value of the Shares subject to the
Award (less any Exercise Price or Grant Price), which amount may be zero (0) if
applicable.

20. Detrimental Activity.

a. Any Award Agreement may provide that if the Committee determines a
Participant has engaged in any Detrimental Activity, either during service with
the Company or a Subsidiary or after termination of such service, then, promptly
upon receiving notice of the Committee’s determination, the Participant shall:

(i) forfeit that Award to the extent then held by the Participant;

(ii) subject to Section 20(b) below, return to the Company or the Subsidiary all
Shares that the Participant has not disposed of that had been acquired pursuant
to that Award, in exchange for payment by the Company or the Subsidiary of any
amount actually paid therefor by the Participant; and

(iii) subject to Section 20(b) below, with respect to any Shares acquired
pursuant to that Award that were disposed of, pay to the Company or the
Subsidiary, in cash, the excess, if any, of: (A) the Fair Market Value of the
Shares on the date acquired, over (B) any amount actually paid by the
Participant for the Shares.

b. Paragraphs 20(a)(ii) and (iii) shall apply only to Shares that were acquired
pursuant to the Award during a period of two (2) years prior to the date of the
Participant’s initial commencement of the Detrimental Activity (or such other
period of time specified by the Committee in the Award Agreement).

c. To the extent that such amounts are not immediately returned or paid to the
Company as provided herein, the Company may, to the extent permitted by law,
seek other remedies, including a set off of the amounts so payable to it against
any amounts that may be owing from time to time by the Company or a Subsidiary
to the Participant for any reason, including, without limitation, wages, or
vacation pay or other benefits; provided, however, that, except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not
apply to amounts that are “deferred compensation” within the meaning of
Section 409A of the Code.

 

14



--------------------------------------------------------------------------------

21. Amendment, Modification and Termination.

a. The Board may at any time and from time to time, alter, amend, suspend or
terminate the Plan in whole or in part; provided, however, that no alteration or
amendment that requires shareholder approval in order for the Plan to continue
to comply with the New York Stock Exchange rules or any rule promulgated by the
SEC or any other securities exchange on which Shares are listed or any other
Applicable Laws shall be effective unless such amendment shall be approved by
the requisite vote of shareholders of the Company entitled to vote thereon
within the time period required under such applicable listing standard or rule.

b. The Committee may in its sole discretion at any time (i) provide that all or
a portion of a Participant’s Stock Options, SARs, and other Awards in the nature
of rights that may be exercised shall become fully or partially exercisable;
(ii) provide that all or a part of the Period of Restriction or other time-based
vesting restrictions on all or a portion of the outstanding Awards shall lapse,
and/or that any Performance Objectives or other performance-based criteria with
respect to any Awards shall be deemed to be wholly or partially satisfied; or
(iii) waive any other limitation or requirement under any such Award, in each
case, as of such date as the Committee may, in its sole discretion, declare.
Unless otherwise determined by the Committee, any such adjustment that is made
with respect to an Award that is intended to qualify for the Performance-Based
Exception shall be made at such times and in such manner as will not cause such
Awards to fail to qualify under the Performance-Based Exception. Additionally,
the Committee shall not make any adjustment pursuant to this Section 21(b) that
would cause an Award that is otherwise exempt from Section 409A of the Code to
become subject to Section 409A; or that would cause an Award that is subject to
Section 409A of the Code to fail to satisfy the requirements of Section 409A.

c. Except for adjustments made pursuant to Section 15, the Board or the
Committee will not, without the further approval of the shareholders of the
Company, authorize the amendment of any outstanding Stock Option or SAR to
reduce the Exercise Price or Grant Price, respectively. No Stock Option or SAR
will be cancelled and replaced with awards having a lower Exercise Price or
Grant Price, respectively, or for another Award, or for cash without further
approval of the shareholders of the Company, except as provided in Section 15.
Furthermore, no Stock Option or SAR will provide for the payment, at the time of
exercise, of a cash bonus or grant or sale of another Award without further
approval of the shareholders of the Company. This Section 21(c) is intended to
prohibit the repricing of “underwater” Stock Options or SARs without shareholder
approval and will not be construed to prohibit the adjustments provided for in
Section 15.

d. Notwithstanding any other provision of the Plan to the contrary (other than
Section 15, 20(b) and 21(e)), no termination, amendment, suspension, or
modification of the Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under the Plan, without the written
consent of the Participant holding such Award. Notwithstanding the preceding
sentence, any ISO granted under the Plan may be modified by the Committee to
disqualify such Stock Option from treatment as an “incentive stock option” under
Section 422 of the Code.

 

15



--------------------------------------------------------------------------------

e. Notwithstanding any other provision of the Plan to the contrary, the
Committee shall be authorized to make minor or administrative amendments to the
Plan and may amend the Plan or an Award Agreement, to take effect retroactively
or otherwise, as deemed necessary or advisable for the purpose of conforming the
Plan or an Award Agreement to any present or future Applicable Law (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated there under.

22. Applicable Laws. The obligations of the Company with respect to Awards under
the Plan shall be subject to all Applicable Laws and such approvals by any
governmental agencies as the Committee determines may be required. This Plan and
each Award Agreement shall be governed by the laws of the State of Tennessee,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction. Unless otherwise provided in the Award Agreement,
Participants are deemed to submit to the exclusive jurisdiction and venue of the
state courts of Knox County, Tennessee and the federal courts in the Eastern
District of Tennessee, to resolve any and all issues that may arise out of or
relate to the Plan or any related Award Agreement.

23. Substitute Awards for Awards Granted by Other Entities. Substitute Awards
may be granted under the Plan for grants or awards held by employees of a
company or entity who become Employees or Directors of the Company or a
Subsidiary as a result of the acquisition, merger or consolidation of the
employer company by or with the Company or a Subsidiary. Except as otherwise
provided by Applicable Law and notwithstanding anything in the Plan to the
contrary, the terms, provisions and benefits of the Substitute Awards so granted
may vary from those set forth in or required or authorized by the Plan to such
extent as the Committee at the time of the grant may deem appropriate to
conform, in whole or part, to the terms, provisions and benefits of grants or
awards in substitution for which they are granted.

24. Miscellaneous.

a. Except with respect to Stock Options and SARs, the Committee may permit
Participants to elect to defer the issuance or delivery of Shares or the
settlement of Awards in cash under the Plan pursuant to such rules, procedures
or programs as it may establish for purposes of the Plan. The Committee also may
provide that deferred issuances and settlements include the payment or crediting
of Dividend Equivalents or interest on the deferral amounts. All elections and
deferrals permitted under this provision shall comply with Section 409A of the
Code, including setting forth the time and manner of the election (including a
compliant time and form of payment), the date on which the election is
irrevocable, and whether the election can be changed until the date it is
irrevocable.

b. This Plan shall not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor shall it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time. No Employee or Director shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive future Awards.

 

16



--------------------------------------------------------------------------------

c. Neither a Participant nor any other person shall, by reason of participation
in the Plan, acquire any right or title to any assets, funds or property of the
Company or any Subsidiary, including without limitation, any specific funds,
assets or other property which the Company or any Subsidiary may set aside in
anticipation of any liability under the Plan. A Participant shall have only a
contractual right to an Award or the amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary, and nothing contained
in the Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.

d. If any provision of the Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended or limited in scope to conform to Applicable Laws or, in the discretion
of the Committee, it shall be stricken and the remainder of the Plan shall
remain in full force and effect.

e. By accepting any benefit under the Plan, each Participant and each person
claiming under or through any such Participant shall be conclusively deemed to
have indicated their acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and any action taken under the Plan by the
Committee, the Board or the Company, in any case in accordance with the terms
and conditions of the Plan.

f. No Participant or any eligible Employee or Director shall have any claim to
be granted any Award under the Plan. No Participant shall have any rights as a
shareholder with respect to any Shares subject to Awards granted to him or her
under the Plan prior to the date as of which he or she is actually recorded as
the holder of such Shares upon the stock records of the Company.

g. No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare or benefit plan of the Company or any Subsidiary unless
provided otherwise in such other plan.

h. All obligations of the Company under the Plan and with respect to Awards
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or other event, or a sale or disposition of all or substantially all of the
business and/or assets of the Company and references to the “Company” herein and
in any Award agreements shall be deemed to refer to such successors.

 

17



--------------------------------------------------------------------------------

25. Definitions. As used in the Plan, the following definitions shall apply.

“Affiliate” means any Person controlling or under common control with the
Company or any Person of which the Company directly or indirectly has Beneficial
Ownership of securities having a majority of the voting power.

“Applicable Laws” means the applicable requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Shares are listed or quoted and the Applicable
Laws of any other country or jurisdiction where Awards are granted under the
Plan.

“Award” means a Nonqualified Stock Option, Incentive Stock Option, SAR,
Restricted Shares Award, Restricted Share Unit, Performance Share, Performance
Unit, Other Stock-Based Award or Dividend Equivalent granted pursuant to the
terms and conditions of the Plan.

“Award Agreement” means either: (i) an agreement, either in written or
electronic format, entered into by the Company and a Participant setting forth
the terms and provisions applicable to an Award granted under the Plan; or
(ii) a statement, either in written or electronic format, issued by the Company
to a Participant describing the terms and provisions of such Award, which need
not be signed by the Participant.

“Beneficial Ownership” and “Beneficial Owner” have the meanings given such terms
in Rule 13d-3 promulgated under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Cause” as a reason for a Participant’s termination of employment shall mean
exclusively: (i) embezzlement, fraud or other conduct that would constitute a
felony (other than traffic-related citations); (ii) willful unauthorized
disclosure of any information relating to the Company or any of its Affiliates
which is proprietary to the Company or any of its Affiliates (“Confidential
Information”), including any trade secret or any written (including in any
electronic form) or oral communication incorporating Confidential Information in
any way (except as may be required by law or in the performance of the
Participant’s duties for the Company or any of its Affiliates consistent with
the Company’s policies); (iii) material breach by a Participant of the terms of
this Plan or an employment agreement between the Participant and the Company or
its Affiliates; (iv) gross misconduct or gross neglect in the performance of a
Participant’s duties of employment; (v) willful failure to cooperate with a bona
fide internal investigation or investigation by regulatory or law enforcement
authorities, after being instructed by the Company or an Affiliate to cooperate,
or the willful destruction or failure to preserve documents or other material
reasonably known to be relevant to such an investigation, or the willful
inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; or (vi) willful and material violation of the
Company’s or an Affiliate’s written conduct policies, including but not limited
to the Company’s Employment Handbook and Ethics Code. The Company or Affiliate
will give a Participant written notice prior to terminating the Participant’s
employment pursuant to (iii), (iv), (v), or (vi) of the immediately preceding
sentence, setting forth the nature of any alleged failure, breach or refusal in
reasonable detail and the conduct required to cure. Except

 

18



--------------------------------------------------------------------------------

for a failure, breach or refusal which, by its nature, cannot reasonably be
expected to be cured, the Participant shall have twenty (20) business days from
the giving of such notice within which to cure any such failure, breach or
refusal; provided, however, that, if the Company or Affiliate reasonably expects
irreparable injury from a delay of twenty (20) business days, the Company or
Affiliate may give the Participant notice of such shorter period within which to
cure as is reasonable under the circumstances.

“Change in Control” means (except as may be otherwise prescribed by the
Committee in an Award Agreement): (i) any Person becomes a Beneficial Owner of a
majority of the outstanding Common Voting Shares, $.01 par value, of the Company
(or shares of capital stock of the Company with comparable or unlimited voting
rights), excluding, however, The Edward W. Scripps Trust (the “Trust”) and the
trustees thereof, and any person that is or becomes a party to the Scripps
Family Agreement, dated October 15, 1992, as amended currently and as it may be
amended from time to time in the future (the “Family Agreement”); (ii) the
majority of the Board consists of individuals other than Incumbent Directors; or
(iii) assets of the Company accounting for 90% or more of the Company’s revenues
(hereinafter referred to as “substantially all of the Company’s assets”) are
disposed of pursuant to a merger, consolidation, sale, or plan of liquidation
and dissolution (unless the Trust or the parties to the Family Agreement have
Beneficial Ownership of, directly or indirectly, a controlling interest (defined
as owning a majority of the voting power) in the entity surviving such merger or
consolidation or acquiring such assets upon such sale or in connection with such
plan of liquidation and dissolution).

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Committee, as specified in Section 3(a), appointed by the
Board to administer the Plan.

“Company” has the meaning given such term in Section 1 and any successor
thereto.

“Date of Grant” means the date as of which an Award is determined to be
effective and designated in a resolution by the Committee and is granted
pursuant to the Plan. The Date of Grant shall not be earlier than the date of
the resolution and action therein by the Committee. In no event shall the Date
of Grant be earlier than the Effective Date.

“Detrimental Activity” except as may be otherwise specified in a Participant’s
Award Agreement, means:

(i) engaging in any activity of competition, as specified in any covenant not to
compete set forth in any agreement between a Participant and the Company or a
Subsidiary, including, but not limited to, the Participant’s Award Agreement or
any severance plan maintained by the Company or a Subsidiary that covers the
Participant, during the period of restriction specified in the agreement or plan
prohibiting the Participant from engaging in such activity;

(ii) engaging in any activity of solicitation, as specified in any covenant not
to solicit set forth in any agreement between a Participant and the Company or a
Subsidiary,

 

19



--------------------------------------------------------------------------------

including, but not limited to, the Participant’s Award Agreement or any
severance plan maintained by the Company or a Subsidiary that covers the
Participant, during the period of restriction specified in the agreement or plan
prohibiting the Participant from engaging in such activity;

(iii) the disclosure of confidential information to anyone outside the Company
or a Subsidiary, or the use in other than the Company’s or a Subsidiary’s
business in violation of any covenant not to disclose set forth in any agreement
between a Participant and the Company or a Subsidiary, including, but not
limited to, the Participant’s Award Agreement or any severance plan maintained
by the Company or a Subsidiary that covers the Participant, during the period of
restriction specified in the agreement or plan prohibiting the Participant from
engaging in such activity;

(iv) the violation of any development and inventions, ownership of works, or
similar provision set forth in any agreement between a Participant and the
Company or a Subsidiary, including, but not limited to, the Participant’s Award
Agreement or any severance plan maintained by the Company or a Subsidiary that
covers the Participant;

(v) if the Participant is or was an officer, activity that the Committee
determines entitles the Company to seek recovery from an officer under any
compensation recoupment or clawback policy promulgated by the Company as in
effect when an Award was made under the Plan;

(vi) activity that results in termination of the Participant’s employment for
Cause.

“Director” means any individual who is a member of the Board who is not an
Employee.

“Dividend Equivalents” means the equivalent value (in cash or Shares) of
dividends that would otherwise be paid on the Shares subject to an Award but
that have not been issued or delivered, as described in Section 11.

“Effective Date” has the meaning given such term in Section 1.

“Employee” means any employee of the Company or a Subsidiary; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, the term “Employee” has the
meaning given to such term in Section 3401(c) of the Code, as interpreted by the
regulations thereunder and Applicable Law.

“Employee Matters Agreement” means the Employee Matters Agreement by and between
The E. W. Scripps Company and the Company.

“EWS Director” has the meaning given such term in the Employee Matters
Agreement.

“EWS Participant” has the meaning given such term in the Employee Matters
Agreement.

 

20



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to a Stock Option.

“Fair Market Value” means, as of any date, the value of a Share determined as
follows: (i) the closing sale price per Share as reported on the New York Stock
Exchange, or if there are no sales on such day, on the next preceding trading
day during which a sale occurred; and (ii) in the absence of such markets for
the Shares, the Fair Market Value shall be determined by the Committee in good
faith (which determination shall, to the extent applicable, be made in a manner
that complies with Section 409A of the Code), and such determination shall be
conclusive and binding for all purposes.

“Free-Standing SAR” means a Stock Appreciation Right granted pursuant to
Section 6 that is not granted in tandem with a Stock Option.

“Good Reason” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term, if any, (i) in the employment agreement, if
any, between the Participant and the Company or a Subsidiary, or (ii) if none,
under a severance plan or arrangement maintained by the Company or a Subsidiary
that applies to the Participant on the date of termination. If the Participant
is not a party to an employment agreement with the Company or a Subsidiary in
which such term is defined or if during the applicable severance protection
period, the Participant is not a participant in any severance plan or
arrangement maintained by the Company or a Subsidiary, then unless otherwise
defined in the applicable Award Agreement, “Good Reason” shall mean: without the
Participant’s consent (other than in connection with the termination or
suspension of the Participant’s employment or duties for Cause or in connection
with the Participant’s Permanent Disability (as defined under and covered by a
Company employee disability plan) exclusively: (i) a material diminution in the
Participant’s base salary or target annual incentive opportunity; (ii) a
material diminution in the Participant’s authority, duties, or responsibilities;
(iii) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report; (iv) a requirement
that the Participant report to someone else other than the Participant’s
supervisor or similar positions then in effect that results in a material
diminution in the Participant’s reporting structure; (v) a material diminution
in the budget over which the Participant retains authority (except for good
faith budget adjustments necessitated by the legitimate business needs of the
Company); (vi) a material change in geographic location at which the Participant
must perform services from the Company’s offices at which the Participant was
principally employed; or (vii) any other action or inaction that constitutes a
material breach by the Company of the terms of the Participant’s employment
agreement, if any, between the Participant and the Company or a Subsidiary;
provided, however, that no such event described above shall constitute Good
Reason unless: (1) the Participant gives a written notice of termination to the
Company specifying the condition or event relied upon for such termination
within 90 days after the initial existence of such event; (2) the Company fails
to cure the condition or event constituting Good Reason within 30 days after
receipt of the Participant’s notice of termination; and (3) the Participant
terminates employment within 60 days after delivering the written notice of
termination.

 

21



--------------------------------------------------------------------------------

“Grant Price” means the price established at the time of grant of an SAR
pursuant to Section 6, used to determine whether there is any payment due upon
exercise of the SAR.

“Incentive Stock Option” or “ISO” means a Stock Option that is designated as an
Incentive Stock Option and that is intended to meet the requirements of
Section 422 of the Code.

“Incumbent Director” means a member of the Board on the Effective Date, provided
that any person becoming a Director whose election or nomination for election
was supported by a majority of the Directors who then comprised the Incumbent
Directors shall be considered to be an Incumbent Director.

“Nonqualified Stock Option” means a Stock Option that is not intended to meet
the requirements of Section 422 of the Code or otherwise does not meet such
requirements.

“Other Stock-Based Awards” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted in accordance with the
terms and conditions set forth in Section 10.

“Participant” means any eligible individual as set forth in Section 4 who holds
one or more outstanding Awards.

“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code.

“Performance Objectives” means the measurable performance objective or
objectives established by the Committee pursuant to the Plan. Any Performance
Objectives may relate to the performance of the Company or one or more of its
Subsidiaries, divisions, departments, units, functions, partnerships, joint
ventures or minority investments, product lines or products, or the performance
of the individual Participant. The Performance Objectives may be made relative
to the performance of a group of comparable companies, or published or special
index that the Committee, in its sole discretion, deems appropriate, or the
Company may select Performance Objectives as compared to various stock market
indices. Performance Objectives may be stated as a combination of the listed
factors.

“Performance Period” means the period during which a Performance Objective must
be met.

“Performance Share” means a bookkeeping entry that records the equivalent of one
Share awarded pursuant to Section 9.

“Performance Unit” means a bookkeeping entry that records a unit awarded
pursuant to Section 9.

“Period of Restriction” means the period during which Restricted Shares,
Restricted Share Units or Other Stock-Based Awards are subject to a substantial
risk of forfeiture (based on the passage of time, the achievement of Performance
Objectives, or upon the occurrence of other events as determined by the
Committee, at its discretion), as provided in Sections 7, 8 and 10 herein.

 

22



--------------------------------------------------------------------------------

“Person” means Section 3(a)(9) of the Exchange Act, and as used in Sections
13(d) and 14(d) thereof, including a “group” (as defined in Section 13(d) of the
Exchange Act).

“Plan” means this Scripps Networks Interactive, Inc. 2008 Long-Term Incentive
Plan, amended and restated as provided herein, and as further amended from time
to time.

“Restricted Shares” means Shares granted or sold pursuant to Section 7 as to
which neither the substantial risk of forfeiture nor the prohibition on
transfers referred to in such Section 7 has expired.

“Restricted Share Units” means a grant of the right to receive Shares or cash at
the end of a specified Period of Restriction made pursuant to Section 8.

“SEC” means the United States Securities and Exchange Commission.

“Share” means a Class A Common Share of the Company, $0.01 par value per share,
or any security into which such Share may be changed by reason of any
transaction or event of the type referred to in Section 15.

“Stock Appreciation Right” or “SAR” means a right granted pursuant to Section 6,
and shall include both Tandem SARs and Free-Standing SARs.

“Stock Option” means a right to purchase a Share granted to a Participant under
the Plan in accordance with the terms and conditions set forth in Section 5.
Stock Options may be either Incentive Stock Options or Nonqualified Stock
Options.

“Subsidiary” means a corporation, company or other entity (i) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are now or
hereafter, owned or controlled, directly or indirectly, by the Company, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, limited liability company, joint venture or unincorporated
association), but more than fifty percent (50%) of whose ownership interest
representing the right generally to make decisions for such other entity is now
or hereafter, owned or controlled, directly or indirectly, by the Company;
provided, however, that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, the term
“Subsidiary” has the meaning given to such term in Section 424(f) of the Code,
as interpreted by the regulations thereunder and Applicable Law.

“Substitute Awards” means Awards that are granted in assumption of, or in
substitution or exchange for, outstanding awards previously granted by an entity
acquired directly or indirectly by the Company or with which the Company
directly or indirectly combines.

 

23



--------------------------------------------------------------------------------

“Tandem SAR” means a Stock Appreciation Right granted pursuant to Section 6 that
is granted in tandem with a Stock Option.

“Ten Percent Shareholder” shall mean any Participant who owns more than 10% of
the combined voting power of all classes of stock of the Company, within the
meaning of Section 422 of the Code.

[END OF DOCUMENT]

 

24